DETAILED ACTION
This application is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2019/093799, filed 28 June 2019, which claims foreign priority to CN201810714008.2 filed 29 June 2018.  
The preliminary amendment filed 29 December 2020 is acknowledged.  Claims 1-14 and 16-20 are currently pending and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-13 are objected to because of the following informalities:  The term “heptsaccharide” appears to be misspelled. The correct spelling is “heptasaccharide”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating visceral pain and migraine, does not reasonably provide enablement for treating pain generally. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1)/(5)The nature of the invention/ The breadth of the claims: The claims are drawn to a method for treating all types of pain, which broadly includes chronic pain, neuropathic pain, neck and back pain, chest pain, eye pain, scrotal pain, pelvic pain, knee pain, abdominal pain, acalculous biliary pain, myofascial pain,  polyarticular pain, monoarticular joint pain and mastalgia.  The Merck Manual provides a much more extensive list of specific types of pain that fall within the aforementioned larger categories of pain (cited in PTO-892, p.1 reference U).

(2)/(4) The state of the prior art/ The predictability or unpredictability of the art:  The Merck Manual (cited in PTO-892, p.1 reference V) discloses that pain has sensory and emotional components.  For example, acute pain is associated with the sympathetic nervous system, while chronic pain is associated with vegetative signs such as fatigue, loss of libido, loss of appetite and depressed mood (Introduction).  The Merck Manual discloses that acute pain results from activation of peripheral pain receptors and their specific nociceptors (Etiology and Pathophysiology).  The Merck Manual discloses that 
In addition to sensory pain, pain is subjective and patients have different tolerance to pain and therefore its management may differ from patient to patient. Because pain is also psychological, antidepressants, changes in relationships, relaxation techniques, hypnosis, biofeedback and graduated exercise may be used to help reduce pain (Treatment of Pain).  

(3) The relative skill of those in the art:  The skill of those in the art is high.


(6)/(7) The amount of direction or guidance presented/The presence or absence of working examples: The present specification provides examples of administering compositions comprising compositions A, B, C and D (see Table 2) in a pain mouse model induced by acetic acid (measured latency of writhing, a type of visceral pain), a migraine rat model induced by nitroglycerin (measured number of times head scratching in a time frame), and a migraine rat model induced by electrical stimulation. 
There are no additional examples of administering the presently claimed compositions to other locations in the body or for treating other types of pain.

(8) The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, one skilled in the art would undertake a novel and extensive research program to show that any and all types of pain with different causes can be treated.  
in vivo data, one skilled in the art would undertake animal testing in order to practice the invention.  Animal experiments include, induction of the disease state, administration of the potential pharmaceutical compound and collection and analysis of data, additional burdens associated with compliance with animal welfare regulations, care, feeding and other maintenance of the animals, dissection of dead animals to collect data, and dispose of the dead animals after the research is finished.  These trials would need to be run separately and repeatedly for each disorder to be treated, and success in treating each and every disorder would still not be definitive.  The experimentation involved would therefore be significant, undue and unpredictable.

Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for treating pain as claimed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The recitation “wherein n is an integer from 1 to 9” in independent claim 1 renders the claim and dependent claims 2-14 and 16-20 herein indefinite. This limitation can be interpreted at least two different and distinct ways. The claim can be interpreted as requiring a mannuronic diacid of Formula (III), wherein n is any integer lying in the range of 1 to 9, wherein the “n is an integer from 1 to 9” represents alternative embodiments. Alternatively, the term “n is an integer from 1 to 9” can be interpreted to require all the integers 1, 2, 3, 4, 5, 6, 7, 8 and 9.
This rejection can be overcome by amending the preamble to clearly recite a “…composition, comprising a mixture of mannuronic diacids of Formula (III)…wherein n=1,2,3,4,5,6,7,8 and 9”. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7, 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Dependent claim 6 broadens the scope because it is directed to a composition “wherein the total weight of mannuronic diacids wherein m + m’ =1 is not less than 10% of the total weight of the composition. In other words, claim 6 is limited to wherein m + m’ =1 > 10% of the total weight of the composition. The amount of m + m’ in claim 6 is greater than the amount of m + m’ permitted in claim 5. 
Dependent claim 7 similarly broadens the scope of claim 5. And claims 18 and 19 broaden the scope of claim 17.
Thus, claims 6, 7, 18 and 19 fail to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (CN106344595A, original and translation cited in IDS submitted 29 December 2020).
Ding et al. ‘595 teach a method of treating migraine (p.11, para [0043]), the method comprising administering an algin oligosaccharide of formula (I) or (II), where n is an integer from 0 to 20, n=0 to 10 is preferred, n= 2 to 8 is more preferred, and n=4 is most preferred (para [0015]). 

    PNG
    media_image1.png
    182
    573
    media_image1.png
    Greyscale

Ding et al. teach formula (I) is preferably a sodium salt (para [0016]) of mannuronic acid oligosaccharide (para [0037]). Ding et al. teach the composition in combination with a pharmaceutically acceptable carrier (para [0020]). Here m is 2 and m’ is 1 so that m+m’=3 (see page 8 of original document). Ding et al. disclose administering the algin oligosaccharide at 25 mg/kg, 50 mg/kg, and 100 mg/kg to mice experiencing visceral pain (para [0055]-[0075]). Ding et al. disclose administering the algin oligosaccharide at 12.5, 25, 50, 100, 200 mg/kg to rats in a migraine model (para [0076]-[0122]).
The structure of Ding et al. reads on present Formula III, such that 100% of the pentasaccharide is preferred. The present claims do not require oligosaccharides where n=1-2. Only that if they are present, they represent less than 60% of the total weight of the composition. 
Thus, the disclosure of Ding et al. ‘595 anticipates claims 1, 2 and 14 of the present Application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 8-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (cited above) in view of Vojdanian et al. (Current Clinical Pharmacology, January 2017, vol. 12, no. 2, pp. 127-130, cited in PTO-892) and Yang et al. (Carbohydrate Polymers, 2004, vol. 58, pp. 115-121, cited in PTO-892).
Ding et al. ‘595 teach as discussed above.
	Ding et al. do not expressly disclose wherein n=1-2 accounts for 10-50% of the total weight of the composition (present claim 3).

    PNG
    media_image2.png
    140
    321
    media_image2.png
    Greyscale
 (a monosaccharide) significantly reduced the severity and duration of migraine pain as well as times of migraine attack (abstract).
Yang et al. teach alginates are useful as a drug carrier, wound dressing and in transplantation therapy (p.115, second para). Yang et al. teach alginate oligosaccharides stimulate human keratinocytes, human endothelial cell migration and human skin fibroblast proliferation. Thus, Yang et al. conclude there is an active interest in the potential biological activity of the oligosaccharides. Yang et al. was able to show low molecular weight mannuronates can be prepared from alginate, having a defined size (p.120, last paragraph). Yang et al. teach the “method is simple and easy to control by adjusting reaction time. The most important advantage is the relative high recovery of low molecular sized oligosaccharides” (p.120, last para). Yang et al. found treating alginate with hydrogen peroxide, and controlling the reaction time to give the desired degree of polymerization (p.120, last paragraph and Table 1): 
    PNG
    media_image3.png
    153
    362
    media_image3.png
    Greyscale
. Yang et al. disclose the structure of the oligosaccharides in sample C as follows: 
    PNG
    media_image4.png
    138
    311
    media_image4.png
    Greyscale
(Fig. 2). Yang et al. disclose characterizing the mixture of oligosaccharides of sample C where n = 1-7, and found it 3.3. Characterization of the 3H-labelled oligomannuronates). The structure of Yang et al. reads on instant formula (III), where n is an integer from 1-7, m is 2 and m’ is 1.The structure of Yang et al. is 100% m + m’ = 3. Yang et al. disclose the oligosaccharides were prepared from purified sodium alginate (p.116, 2.1. Preparation of polymannuronate blocks). Yang et al. disclose sample B as having a degree of polymerization 2-10 (Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a mixture of mannuronic acid diacids wherein n=1-2 and n=1-5. 
Starting from Ding et al. ‘595, the ordinary artisan would have been motivated to treat a patient suffering from migraine pain with an algin oligosaccharide where n=0 to 10 is preferred, n= 2 to 8 is more preferred, and n=4 is most preferred. From the preferred embodiments, it is clear Ding et al. desire smaller oligosaccharides over larger ones where n=0-20. Thus, the skilled artisan would have been motivated to administer a composition where the majority of the mixture is n=4, which lies in the range of n=1-5. 
Furthermore, Vojdanian et al. found a mannuronic acid monosaccharide significantly reduced the severity and duration of migraine pain as well as times of migraine attack. The ordinary artisan would have had a reasonable expectation of success in administering a composition having a 1:1 ratio of n=1-2 and n=1-5 because the monosaccharide of Vojdanian et al. and the pentasaccharide of Ding et al. ‘595 were effective in treating migraines. 
Thus, the prior art as a whole provides motivation to test mixtures of sizes, wherein there is a reasonable expectation of success in using a mixture having a predominant amount of the shorter oligosaccharides. 
An examination of sample C in Yang et al. (because it is the only sample fully characterized) reveals an oxidation degradation product of alginate, wherein the sum of the weight of the 2-mer, 3-mer and 4-mer is 61.9 wt.%, while the sum of the weight of the 5-mer, 6-mer and 7-mer is 22.5 wt.%. The ratio of 
One having ordinary skill in the art would have known from Yang et al., the depolymerization reaction and the resultant mixture of oligomers is time-dependent. One having ordinary skill in the art would have known how to increase the amount of time the polymannuronate oligomer is treated with hydrogen peroxide to effect the size of the oligomers obtained. 
As noted above, Yang et al. found sample C where n = 1-7, contains 15.6% 1-mer, 26.7% 2=mer, 20.4% 3-mer, 14.8% 4-mer, 11.1% 5-mer, 8.4% 6-mer and 3% 7-mer. Yang et al. disclose sample B additionally contains an octasaccharide, nonasaccharide and decasaccharide albeit in smaller amounts than the heptasaccharide, as evidenced by figure 6. In other words, Yang et al. teach obtaining a composition having a decreasing amount of saccharide as the size of the molecule gets larger. Similarly Ding et al. teach smaller oligosaccharides like the tetrasaccharide are preferred. Thus, one having ordinary skill in the art would have expected a range of di- to decasaccharide, by oxidizing alginate as taught by Ding et al. and Yang et al. wherein each individual saccharide is approximately the same as the amount described in sample C, wherein the amount of each saccharide decreases as the size of the molecule gets larger, and wherein the amount of octa- to decasaccharide are less than the amount of heptasaccharide. 
See MPEP 2144.05, section II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ".
prima facie obvious over the combined teaching of the prior art. 

Allowable Subject Matter
With respect to the limitation m+m’=1 or 2 (per claims 5-7 and 17-19), Ding et al. and Yang et al. teach 100% m + m’ = 3. There is no teaching, suggestion or motivation in the art to modify the oligomannuronate diacids of the prior art such that m+m’ = 1 or 2 as recited in present claims 5-7 and 17-19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-12, 16-22 of copending Application No. 16/474,928 (reference application) in view of Ding et al. (CN106344595A, original and translation cited in IDS submitted 29 December 2020).
The claims of the reference Application teach a composition comprising a mannuronic diacid oligosaccharide composition comprising a mixture of mannuronic diacids that is the same as the presently claimed mannuronic diacid composition.
Ding et al. ‘595 teach a method of treating migraine (p.11, para [0043]), the method comprising administering an algin oligosaccharide of formula (I) or (II), where n is an integer from 0 to 20, n=0 to 10 is preferred, n= 2 to 8 is more preferred, and n=4 is most preferred (para [0015]). Ding et al. teach formula (I) is preferably a sodium salt (para [0016]) of mannuronic acid oligosaccharide (para [0037]). Ding et al. teach the composition in combination with a pharmaceutically acceptable carrier (para [0020]).

One having ordinary skill in the art would have been motivated to administer an effective amount of a mannuronic diacid oligosaccharide to a subject suffering from migraine pain because Ding et al. ‘595 expressly teach mannuronic acid oligosaccharide having structurally overlapping features to the claimed composition are effective for treating pain and migraine pain.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-22 of copending Application No. 17/256,853 (reference application) in view of Ding et al. (CN106344595A, original and translation cited in IDS submitted 29 December 2020).
The claims of the reference Application teach a composition comprising a mannuronic diacid oligosaccharide composition comprising a mixture of mannuronic diacids that is the same as the presently claimed mannuronic diacid composition. In addition, claim 16 is drawn towards treating a patient suffering from pain. 
Thus, claim 16 of the ‘853 Application anticipates the present claim 1. 
The claims of the ‘853 Application do not expressly disclose treating a migraine. 
Ding et al. ‘595 teach a method of treating migraine (p.11, para [0043]), the method comprising administering an algin oligosaccharide of formula (I) or (II), where n is an integer from 0 to 20, n=0 to 10 
Although the conflicting claims are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have been motivated to administer the composition to a patient suffering from migraine pain because the reference Application teaches administering the same oligosaccharide composition as presently claimed for treating pain, and Ding et al. ‘595 teaches administering structurally overlapping oligosaccharides for treating migraine pain. 
The claims are prima facie obvious over the reference Application in view of Ding et al. ‘595.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623